
	
		I
		111th CONGRESS
		1st Session
		H. R. 2951
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2009
			Mrs. McCarthy of New
			 York (for herself and Mr.
			 Grayson) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  include vision restoration therapy devices and associated software used in the
		  patient’s home to treat impaired visual function due to acquired brain injury
		  within the definition of durable medical equipment under the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the
			 Restorative and Enhanced Vision Access
			 for Medicare Patients (REVAMP) Act of 2009.
		2.Medicare coverage
			 of vision restoration therapy devices and associated software as durable
			 medical equipment
			(a)In
			 generalSection 1861(n) of
			 the Social Security Act (42 U.S.C. 1395x(n)) is amended—
				(1)by striking
			 and before includes; and
				(2)by
			 inserting before the semicolon the following: , and includes vision
			 restoration therapy devices and associated software that are used in the
			 patient’s home and that have been cleared or approved by the Food and Drug
			 Administration for the treatment of impaired visual function.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to items furnished on or after January 1,
			 2010.
			
